Citation Nr: 0619896	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to June 1994 and from January 2003 to April 2004; 
she also had periods of active and inactive duty for training 
(ACDUTRA and INACDUTRA), specifically including a period of 
INACDUTRA on January 5, 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested and was scheduled to have a videoconference 
hearing.  She canceled the request before the hearing was 
held and asked that her claim be considered on the record.  
The case was previously before the Board in November 2003, 
when it was reopened and remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded for the RO to obtain 
pertinent treatment records and to arrange for a VA 
examination that included claims file review.  A VA 
examination was completed in November 2004 with subsequent 
claims file reviews in April and November 2005.  The November 
2005 VA examiner referred to and based a portion of her 
opinion on several VA treatment records from November 2004 to 
October 2005 that have not been associated with the claims 
file.  As they are constructively of record and it appears 
they may contain information critical to the matter at hand, 
they must be secured for review.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Since the previous remand's request to obtain all 
pertinent treatment records has not been complied with, a 
further remand for such development is necessary. 

Furthermore, while the appeal was pending, the veteran was 
called to active duty, and her period of service (as 
certified in her DD Form-214 for that period of service) 
included service in the Persian Gulf area.  It appears that 
adjudication of this claim following the Board's November 
2003 remand (when the Persian Gulf service was not yet 
documented) has not included consideration of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Specifically, on November 2005 VA 
examination (when the examiner opined that the veteran's neck 
complaints/disability were unrelated to service), the 
examiner also noted that some of the veteran's neck 
complaints were attributed to a diagnosis of fibromyalgia 
(reference was made to "rheumatology").  Fibromyalgia is 
specifically listed among the multisymptom presumptive 
illnesses in 38 C.F.R. § 3.317.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
those notice deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran notice 
regarding the provisions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 as they pertain 
to her claim, and notice regarding the 
criteria for rating cervical spine 
disabilities and effective date of awards 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO must obtain copies of any 
records of VA treatment the veteran has 
received since November 2004 that are not 
already associated with the claims file.

3.  The RO should arrange for the veteran 
to be examined by a orthopedic specialist 
or rheumatologist to determine whether she 
has a cervical spine disability that is 
related to her active service.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must offer an 
opinion as to the proper diagnosis of any 
cervical spine disability the veteran now 
has and should further opine as to the 
likely etiology of such disability.  

Specifically, the examiner should indicate 
whether any current cervical spine 
disability is due to fibromyalgia (which 
is a presumptive disability for Persian 
Gulf veterans; see 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317) or is otherwise related 
to service, including any injuries 
sustained therein.  

4.  The RO should then re-adjudicate the 
claim (to include consideration of 
applicable provisions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 


that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

